Title: To Alexander Hamilton from Robert Morris, 26 May 1781
From: Morris, Robert
To: Hamilton, Alexander


Philada. May 26 1781
Sir,
It is Some time Since I Received your performance dated the 30th. April last. I have read it with that attention which it justly deserves and finding many points of it to Coincide with my own Opinions on the Subject, it naturally Strengthened that Confidence which every man ought to possess to a certain degree in his own judgement. You will very Soon See the Plan of a Bank published and Subscriptions opened for its establishment, having already met with the approbation of Congress. It only Remains for Individuals to do their part and a foundation will be laid for the Anticipation of Taxes and Funds by a Paper Credit that can not Depreciate.
The Capital proposed falls far Short of your Idea and indeed far Short of what it ought to be, but I am Confident if this is once Accomplished the Capital may afterward be encreased to almost any Amount, to propose a large Sum in the Outsett, and fail in the Attempt to Raise it might prove Fatal, to begin with what is Clearly in our power to accomplish, and on that beginning to establish the Credit that will Meritably Command the future encrease of Capital Seems the most Certain Road to Success. I have thought much about Interweaving a Land Security with the Capital of this Bank, but am apprehensive it would Convey to the Publick Mind an Idea of Paper being Circulated on that Credit and that the Bank of Consequence must fail in its Payments in Case of any Considerable Run on it; and we must expect, that its Ruin will be attempted by External and Internal Foes. I have therefore left that point to the future Deliberations of the Directors of this Bank to whom in due time I shall Communicate your address. I esteem myself much your Debtor for this piece not merely on account of the personal Respect you have been pleased to express but also on account your good Intentions and for these and the pains you have taken I not only think, but on all proper Occasions Shall Say, the Publick are also Indebted to you.
My office is new and I am Young in the execution of it. Communications from Men of Genius & abilities will always be acceptable and yours will ever Command the attention of,   Sir   Your obed hble Servt.
Robt. Morris
Co. Alexr. Hamilton of the Artillery
